McCORD, Judge.
This appeal is from an order of the Circuit Court of Nassau County granting custody of the minor child of the parties to the husband pursuant to Section 61.13, Florida Statutes, F.S.A. We have considered the evidence, the transcript of testimony, the briefs and the oral arguments and find that no abuse of discretion by the trial court has been demonstrated. The decision of the trial judge is presumed correct where the evidence and witnesses were before him, and the appellant has the burden of demonstrating to this court that the order appealed is clearly erroneous. Green v. Green, 254 So.2d 860 (Fla.App. 1st, 1971). There is substantial evidence in the record to support the findings of the trial judge.
Affirmed.
BOYER, Acting C. J., and DREW, E. HARRIS, (Retired) Associate Judge, concur.